Title: To George Washington from John Hancock, 3 June 1776
From: Hancock, John
To: Washington, George



Sir,
Philadelphia June 3d 1776.

I am extremely sorry it is not in my Power to wait on you in Person to execute the Commands of Congress. But being deprived of that Pleasure by a severe Fit of the Gout, I am under the Necessity of taking this Method to acquaint you, That the Congress have directed me in their Name, to make the Thanks of that Body to you, for the unremitted Attention you have paid to your important Trust; and in particular for the Assistance they have derived from your military Knowledge & Experience, in adopting the best Plans for the Defence of the United Colonies.

Tomorrow Morning I will do myself the Honour of sending you, all such Resolves of Congress, as any Ways relate to the Operations of the ensuing Campaign.
Having therefore fully accomplished the Views of Congress in requesting your Attendance in this City, I am commanded to inform you that they submit to your Choice the Time of returning to Head Quarters; well knowing, you will repair thither, whenever the Exigency of Affairs shall render your Presence there necessary. With the most ardent Wishes, that you may be crowned with Success equal to your Merit and the Righteousness of our Cause, I have the Honour to be with the highest Esteem and Regard Sir your most obedt & very hble Servt

John Hancock Presidt

